By the Court,

Bronson, J.
This is a motion to refer to a sole referee, which can only be ordered with the consent of parties. (Stat. of 1836, p. 767.) The plaintiff should have moved to refer to three persons—naming them in the notice. (2 R. S. 384, §§ 39, 40; Bedle v. Willett, 1 Caines, 7; Lusher v. Walton, id. 150.) It is still the practice to name three referees in the notice, though on making the motion, unless the parties are agreed, each names one referee, and the court designates the third.
Motion denied.